DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-18, 29 and 45-57 of the US Patent Application No. 16/763,950 filed 05/13/2020 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shokoueinejad Maragheh et al. (US 2016/0015962).
Regarding claim 15, Shokoueinejad Maragheh discloses a wound monitoring and/or therapy system (page 1, [0007]) comprising: 
a wound dressing (page 3, [0034]) configured to be positioned over a wound, the wound dressing comprising a substantially stretchable substrate 24 (fig. 2) supporting a plurality of electronic components 28, 30, 200 (fig. 2) and a plurality of electronic connections that connect at least some of the plurality of the electronic components, the plurality of electronic components comprising a plurality of sensors 30 (fig. 2) configured to obtain measurement data of at least one of the wound (page 1, [0007]); and 
a control module 28 (page 2, [0017]; fig. 2) configured to be connected to the wound dressing, the control module comprising a controller configured to obtain the measurement data from the plurality of sensors and a first power source 26 (page 2, [0017]; fig. 2) configured to provide power to the controller and the plurality of sensors, the controller and power source enclosed in an enclosure 22 (page 2, [0017]; fig. 2).

    PNG
    media_image1.png
    283
    540
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, 45- 56 are rejected under 35 U.S.C. 103 as being unpatentable over Shokoueinejad Maragheh et al. (US 2016/0015962).
Regarding claim 17, Shokoueinejad Maragheh discloses the invention discussed above but does not expressly disclose the system, wherein the enclosure is configured to shield the controller from the electromagnetic interference or electrostatic discharge.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to reasonably expect that the enclosure must shield the controller from the electromagnetic interference or electrostatic discharge in order to ensure operability of the circuit board.
Regarding claim 18, since the device of Shokoueinejad Maragheh is disclosed as being manufactured, Shokoueinejad Maragheh discloses the method of manufacturing a wound dressing configured to be positioned over a wound (page 3, [0034]) and be used in a wound monitoring system (page 1, [0007]) comprising:
compressing the circuit board (since it is depicted as being compressed, fig. 3) and subsequently positioning the circuit board on the substrate 22 (fig. 2), wherein the substrate supports a plurality of sensors 30 (fig. 2) configured to obtain measurement data of at least one of the wound and a plurality of electronic connections that connect at least some of the plurality of the sensors and the controller 28 (fig. 2), and wherein the controller is configured to control at least some of the plurality of sensors, and wherein pre-straining the circuit board increases resiliency of the circuit board to flexing and causes the circuit board to operate without failure when the circuit board is flexed as a result of strain being applied to the substrate.
Shokoueinejad Maragheh does not expressly disclose the step of stretching a substrate.
However, since Shokoueinejad Maragheh disclose the presence of stretchable substrate 24 (fig. 2), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reasonable expect the stretchable substrate to be stretched during the assembly of the system. 

Regarding claim 45, Shokoueinejad Maragheh discloses the invention discussed above but does not expressly disclose the system comprising a second controller.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system with the second controller in order to improve monitoring the wound, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 46 and 47, claims 46 and 47 are a product-by-process claims, and since the claimed product is fully disclosed by the reference, the method of the preparation of the circuit board imbedded in the claim does not impact patentability to the claim.
Regarding claims 48 and 49, Shokoueinejad Maragheh discloses the system, wherein the reinforced layer 34 (fig. 2) comprises a coating by PDMS (page 4, [0046]) that is hydrophobic material, as required by claim 49.
Regarding claim 50, Shokoueinejad Maragheh discloses the system including an antenna 24 (page 2, [0017]; fig. 2).
Regarding claims 51 and 52, Shokoueinejad Maragheh discloses the invention discussed above but does not expressly disclose the system comprising the second power source that can be positioned on any desired place, as required by claim 52.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system with the second power source in order to increase the working time period of the circuit board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 53 and 54, Shokoueinejad Maragheh discloses the system, wherein the power source comprises the anode and the cathode supported by different parts of the substrate, since any power source comprises the anode and the cathode that are spaced apart from each other to exclude short circuit.
Regarding claim 55, Shokoueinejad Maragheh discloses the system, wherein the controller is configured to be activated by charging a transistor (page 3, [0032]).
Regarding claim 56, Shokoueinejad Maragheh discloses the system, wherein the substrate is porous (page 4, [0046]), i.e. comprises a plurality of pores allowing fluid to pass through the substrate.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shokoueinejad Maragheh et al. (US 2016/0015962) in view of American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016.
Shokoueinejad Maragheh discloses the invention discussed above but does not expressly disclose the system, wherein elements are connected by means of pin.
American Heritage teaches that it is known to use pin for fastening elements (see American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to fasten elements by means of pin, as taught by American Heritage in order to simplify the system by employing the fastening of the type conventionally known in the art.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Shokoueinejad Maragheh et al. (US 2016/0015962) in view of Askem et al. (US 2017/0304510).
Shokoueinejad Maragheh discloses the invention discussed above but does not expressly disclose the system comprising a negative pressure source.
Askem teaches a system for monitoring a wound (page 11, [0238]) comprising a negative pressure source (Abstract, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Shokoueinejad Maragheh with the negative pressure source, as taught by Askem in order to provide ability for the vacuum therapy procedure, as motivated by Askem (page 1, [0015]).
Allowable Subject Matter
Claim 29 is allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Shokoueinejad Maragheh et al. (US 2016/0015962), Askem et al. (US 2017/0304510), US 20170304510 and US 20160165719 fail to teach, suggest or render obvious the step of measuring a first change in resistance of at least one calibration track positioned on the substrate, the first change in resistance of the at least one calibration track corresponding to a change in resistance of at least some of the plurality of conductive tracks.
Shokoueinejad Maragheh et al. (US 2016/0015962) discloses most of claimed limitations except for the negative pressure source.
Askem et al. (US 2017/0304510) remedies this deficiency.
While a number of references, i.e. US 2016/0015962, US 20170304510 and US 20160165719 teach programmable controllers capable of being programmed to perform claimed algorithm, none of cited references disclose or teach neither controller that is programmed to perform this algorithm nor the system practically executing claimed algorithm during the wound treatment procedure.
Therefore, claim 29 is allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781